DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-32 in the reply filed on 3 August 2022 is acknowledged.  Claims 33-42 are withdrawn from consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the embodiment of claim 2 where a distance between the opening of the housing and the bottom of the lower shell is at least three times less than a depth of the housing, likewise for the distances of claim 32,
the thickness referenced in claim 7 should be shown in the Figures so that it is clear which dimension applicant interprets as “a thickness of the upper shell” and “a thickness of the lower shell,” and
the fastener of claim 13 that is outside the housing yet within the enclosed space formed by the housing and lower shell,
the longitudinal fasteners of claim 30,
the rivets of claims 20 and 21,
the integral upper and lower shell of claim 20,
the embodiment where there are only longitudinal fasteners and no other fasteners of claim 30,
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10, 11, 17, 18, 20, 21, are objected to because of the following informalities:  
Regarding claims 10 and 11, the language “when the upper shell is inserted into the lower shell” and “even when the upper shell is not inserted in the lower shell” is unusual.  Examiner recommends claiming structure in a non-conditional way.  Where are the chicanes regardless of the location of the upper shell?  Claim the structure that forms the chicanes.
Regarding claims 17 and 18, “the side wall” should be “the side walls”
Regarding claim 20, 21, pronouns should be avoided, “its” in line 4
Appropriate correction is required.

Claim Interpretation
For the purposes of examination it is understood that the biopharmaceutical liquid bag or any associated parts are not positively claimed, only the protective housing is claimed.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, 5, 8, 9, 13, 20, 21 and 25, the phrase "can be” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination the term is understood to mean “is capable of being”.

Regarding claim 7, what is the thickness of the upper shell? Is it a wall thickness; a height?  The claim is written such that any dimension of the upper shell can be less than any dimension of the lower shell, and the written description does not provide any clarity of which dimensions are the “thickness” dimension.  Which thicknesses are compared?  For the purposes of examination the thickness is understood to be the distance between the top and bottom of the respective shell. 

Regarding claim 12, 21, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 10, 11, 31 and 32, what are chicanes?  The meaning of “chicanes” is not clear since it is not a well-known term in the art.  For the purposes of examination chicanes in the instant invention are understood to be curving spaces formed around protuberances at 36 on the side walls of the housing as described in [000069] on page 13 of the instant application, or curved grooves at 34. Although neither protuberance structures nor notches are not found in claims 10, 11, 31 or 32, the presence of chicanes require the presences of protuberances or the presence or notches and must be inherently claimed in order to form “chicanes.”
Further regarding claims 10 and 11, is not clear what aspect causes the chicanes to be present “when the upper shell is inserted into the lower shell.”  The disclosed chicanes are always present whether or not the upper shell is inserted in the lower shell.  With this in mind, applicant has no support for the non-presence of chicanes. All embodiments of the drawings show “chicanes” that are continually present on the upper shell and not formed when the upper shell is inserted into the lower shell.

Regarding claim 13, the use of the term “fastener” is misleading since the disclosed “fasteners” are not a device like a screw or clip, but are just notches. There is a fastening or holding means but not “fastener” per se.  How is the handle “attached” to the fastener?  There is no attaching means.  The term “fastener” in claim 13 is used by the claim to mean “a notch,” while the accepted meaning is “a device for fastening.” A notch is not a device.  The broadness of claim 13 allows for any type of fastener, yet any type of fastener is not supported by the disclosure.  

Regarding claim 14, “the edge” in claim 12 is parallel and extends in the plane of the opening (at 45 in the figures).  Referencing figure 4 in the instant application, the “edge” of claim 14 that the handle appears to be wound around is a front side wall 32 that is perpendicular the bottom wall, not the same as the edge described in claim 12.  Does applicant intend to claim that the handle is wound around the edge 45 or the side wall as seen in figure 4?

Regarding claim 16, where is the “outlet” of the tubes?  How does the difference in height clear a space for an outlet of the tubes? There is a disconnect between how the claimed structure: comparative heights allows the functional limitation: an outlet of a tube.  What allows the outlet of tubes?  Does the location of the space allow the tube outlet?  Above the housing?  Below the housing?  
In addition, “the housing” is part of the upper shell, so the height of the housing should be compared with structure of the upper shell that is NOT the housing.  Claiming the upper shell in terms of itself (i.e. “the housing is shorter than the upper shell”) creates a circular reference.  What aspect of the upper shell is the height of the housing shorter than?  For the purposes of examination, the height of the housing is understood to be shorter than an overall height of the upper shell.  
In addition, between the opening of the housing and the bottom wall of the lower shell or a space in the sidewall of the housing.
Regarding claim 17, if the outlet opening is OUTSIDE the lower shell then what structure is the opening in?  Where is a side of the outlet of the tube or tubes?  A side of what? The outermost structure claimed IS the lower shell.  It is not clear what is meant by the limitations of claim 17.   
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.  In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962). MPEP 2173.06.

Regarding claims 27-29, what is a mean plane? Did applicant intend to use the term “main” plane? For the purposes of examination the plane is understood to be the plane of the bottom wall at 20.

Claim 14 recites the limitation "the fastener" and “the portion of the edge…situated between the fastener and said end of the housing” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the cover" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the cover" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the fastener" in line 3 also “the side wall of the fastener.” How does the fastener have a side wall?  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 30, it is not clear what the structure of the longitudinal fasteners are, or what the limitation “no other longitudinal fasteners” includes.
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.  In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962). MPEP 2173.06.

The claims not addressed above are rejected because they depend from a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, 19, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossignol (WO 2011/144840 A1).
Regarding claim 1, Rossignol discloses a protective housing for a biopharmaceutical liquid bag, comprising: 
a lower shell (bottom 7) comprising a bottom 7a and side walls 7b, 
an upper shell 6, which comprises a housing (space within the upper shell walls) for receiving the bag, fig. 3a; and 
which can be inserted into the lower shell, 
in such a way that an opening of the housing is adjacent to and facing the bottom of the lower shell, fig. 3a (the upper shell opens down and provides a space within the walls) and in such a way that the upper shell is laterally held in place between the side walls of the lower shell.  

Regarding claims 2 and 3, Rossignol further discloses that a distance between the opening of the housing and the bottom of the lower shell is zero, fig. 3a and 3b, (the opening meets the bottom of the lower shell, i.e. claim 3).  Zero is at least three times less than a depth of the housing.

Regarding claim 4, applicant references the “bottom wall” of the housing as 40, as seen in the figures, 40 points to the wall of the housing that is opposite the opening of the housing, and the housing opens downwardly toward the lower shell, so “bottom wall” is somewhat of a misnomer.  Nevertheless Rossignol also teaches a wall 6a, fig. 3a (whether it be called “bottom” wall or “top” wall) that is opposite the opening of the housing of the upper shell.

Regarding claim 5, Rossignol further discloses that the upper shell is inserted into the lower shell such that an outer periphery of the upper shell is guided by the side walls of the lower shell, fig. 3a.

Regarding claims 7-9, Rossignol further discloses that a thickness of the upper shell (dimension between a top and bottom of the upper shell) is less than a thickness of the lower shell such that the upper shell is inserted into the lower shell such that the upper shell does not extend outside the lower shell in height and is fully inserted into the lower shell, fig. 3a and 3b. 

Regarding claim 19, Rossignol further discloses an outer cover at 8 that covers the upper shell and closes the lower shell, fig. 1 and 3b.

Regarding claim 25, the housing of Rossignol is capable of being stacked (with another protective housing).

Claim(s) 1, 6, 12, 16, 22, 24, 25, 28, 29, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalmanides (US 9944436).
Regarding claim 1, Kalmanides discloses a protective housing capable of holding a bag filled with liquid, comprising: 
a lower shell, base 110, comprising a bottom, fig. 14, and side walls at 112, that extend upwardly, dip down at 130, fig. 15, extend upwardly again, then back down, at 122, 
an upper shell, lid 150, which comprises a housing (concave space within the lid that faces the container, fig. 15), the housing is capable of holding a bag; and 
which can be inserted into the lower shell, in such a way that an opening of the housing is adjacent to and facing the bottom of the lower shell, fig. 15, and in such a way that the upper shell is laterally held in place between the side walls (the portion of the side walls of the container below 128, fig. 15 of the lower shell.  

Regarding claim 6, Kalmanides further discloses that the upper shell has outer side walls surrounding side walls of the housing and extending substantially parallel to the side walls of the housing.  

    PNG
    media_image1.png
    402
    1072
    media_image1.png
    Greyscale


Regarding claim 12, Kalmanides further discloses an edge at 160 surrounding the opening of the housing and extending in the plane of the opening.

Regarding claim 16, Kalmanides further discloses (see annotated figure) that the housing is shorter in a central portion than the overall height of the upper shell such that a clear space is formed above the housing in the central portion, fig. 15, and there is space under the housing that allows tubes to extend from the housing under the housing.  In remains unclear how the difference in height allows for an outlet of a tube or tubes from the bag.  

Regarding claim 22, Kalmanides further discloses that the upper shell and the lower shell are made of plastic, col. 7: 20-25.  

Regarding claim 24, the upper and lower shell of Kalmanides are formed together in a thermoforming process, col. 7: 20-25 and are made from a same common material.
The cover is not required to be there, from the language “when there is one” and therefore the last limitation, “the outer cover that covers the upper shell and that closes the lower shell, when there is one, is also made from the same common material,” which is conditional, does not need to be met. 

Regarding claim 25, the containers taught by Kalmanides are capable of being stacked on top of one another such that a second housing or on top of something else. 

Regarding claim 28, Kalmanides further discloses that the side walls of the lower shell comprise one or several shoulders at 130 parallel to the mean plane of the bottom the lower shell, against which the upper shell bears (at 160).

Regarding claim 29, Kalmanides further discloses that the side walls of the lower shell comprise one or several shoulders (to the outside of the ridge at 118) orthogonal to the mean (main?) plane of the bottom of the lower shell against which the upper shell longitudinally abuts when it is inserted into the lower shell, fig. 17.

Claim(s) 1, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brach et al. (US 2002/0107492).
Regarding claim 1, Brach discloses a housing capable of holding a bag for liquid 42, comprising:
a lower shell 162 (cover) with a bottom at 176 and side walls at 168, 169, fig. 1,
An upper shell with
A housing 10,
The upper shell can be inserted into the lower shell such that an opening of the housing is adjacent to and facing the bottom of the lower shell and such that the upper shell is laterally held in place between the side walls of the lower shell, fig. 2 and 3.

Regarding claims 13 and 15, Brach further discloses a “fastener” that is a notch 16 formed in a side wall of the upper shell situated outside of the housing and arranged in a way that a handle of the bag can be attached to the fastener (if a user intended to place a handle of a bag in notch 16).

Claim(s) 1, 25 and 26, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bostic (US 4545486).
Regarding claim 1, Bostic (when the container is turned upside down) discloses a housing capable of holding a bag for liquid, comprising:
a lower shell (lid 14) with a bottom and side walls, fig. 4,
an upper shell (base 12) with
a housing (within walls at 20 and 26 and base 13, fig. 4),
The upper shell can be inserted into the lower shell such that an opening of the housing is adjacent to and facing the bottom of the lower shell and such that the upper shell is laterally held in place between the side walls of the lower shell, fig. 1, 4 and 8.

Regarding claims 25 and 26, Bostic further teaches that the housing shells of the housing are formed so that the lid/lower shell corresponds to the bottom of the base upper shell such that the housing be stackable, col. 7:65-end, col 8: 1-5.  When a first and second housing of Bostic are stacked (in an upside-down configuration), the bottom of the lower shell (lid 14) of the second housing bears against the upper shell of the housing below (first housing).

Claim(s) 1 and 27, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Will (US 4697703)
Regarding claim 1, Will discloses a housing capable of holding a bag for liquid, comprising:
a lower shell (open top container 18) with a bottom and side walls, fig. 1b
an upper shell 20 with
a housing,
The upper shell can be inserted into the lower shell such that an opening of the housing is adjacent to and facing the bottom of the lower shell and such that the upper shell is laterally held in place between the side walls of the lower shell, fig. 4.

Regarding claim 27, Will further discloses that the side walls of the lower shell comprises one or several shoulders, at 52, fig. 3 and 4, (a shoulder on each of four sides) parallel to the plane of the bottom of the lower shell, and a cover, lid 22 bears against the shoulders at 66 of the cover, fig. 4, col. 3: 1-1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kalmanides as applied to claim 22 above, and further in view of Leoncavallo et al. (US 2007/0209960).
Regarding claim 23, the references applied above teach all of claim 22, as applied above.  the references applied above do not teach that the plastic of the upper and lower shell is polyethylene terephthalate glycol (PETG).  
Leoncavallo teaches that PETG is a material suitable for use in sterile and clean environments [0078]. Kalmanides teaches that the container is for holding food.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container material of Kalmanides to be made from PETG because it is suitable for use in clean and sterile environments as per the teaching of Leoncavallo which can help food from being contaminated.  

Claim(s) 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rossignol as applied to claim 1 above, and further in view of Leoncavallo et al. (US 2007/0209960).
Regarding claims 22 and 23, the references applied above teach all of claim 1, as applied above.  Rossignol further teaches that parts of the housing are made of plastic material, see translation, he references applied above do not teach that the plastic of the upper and lower shell is polyethylene terephthalate glycol (PETG).  
Leoncavallo is analogous art in regard to a protective housing for a bag.  Leoncavallo teaches that PETG is a material suitable for use in sterile and clean environments [0078].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Rossignol to be made from PETG because it is suitable for use in clean and sterile environments as per the teaching of Leoncavallo.

Allowable Subject Matter
Claim 10, 11, 12, 21, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, 31, and 32, the closest available prior art does not teach chicanes (curved spaces) formed by protrusions arranged around the housing in such a way as to be able to hold in place around the housing at least one tube coming from the bag.  

Claim 14 may be allowable with clarification, claim 14 implies that the notch is spaced away from the housing via the edge of the upper shell that is in the plane of the opening and parallel to the plane of the bottom of the lower shell.

Regarding claim 20, no available prior art teaches the combination of an outer cover (claim 19) in combination with rivets fastening an integral upper and lower shell. 

Regarding claim 21, no available prior art teaches the combination of an outer cover (claim 19) in combination with an integral upper and lower shell fastened by rivets. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOLLIE IMPINK/Primary Examiner, Art Unit 3735